DETAILED ACTION
The instant application having Application No. 16/526,447 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slater (Publication Number US 2017/0004684 A1) in view of Toyota (Publication Number US 2015/0264569 A1).
As per claim 1, Slater discloses “a method comprising: [at a first device including a housing arranged to hold a second device], the housing at least partially supports an audio sensor (microphone 125; Paragraph 0010), one or more processors (processor 115; Paragraph 0010), non-transitory memory (memory 120; Paragraph 0010), and a local communication device coupled between the audio sensor and an interface to the second device (transceiver 130 for transmitting and receiving signals; Paragraph 0010): receiving, using the audio sensor, an audio signal from a physical setting characterizing a user environment (Paragraph 0014).”
Slater discloses “determining, using the one or more processors, whether the audio signal includes a sound pattern that satisfies one or more criteria (Paragraphs 0014-0015 and 0017).”
Slater discloses “and transmitting, through the local communication device, a notification to the second device indicating that the sound pattern has been detected (as it pertains to event notification; Paragraph 0017).”
However, Slater does not explicitly disclose a form factor where “at a first device including a housing arranged to hold a second device.”
Toyota discloses the form factor where “at a first device including a housing arranged to hold a second device (through a placing board 110a; FIG. 1; Paragraphs 0026-0027).”

[Paragraph 0006].
As per claim 2, Slater discloses “the method of claim 1 (as disclosed by Slater and Toyota above), further comprising: in association with transmitting the notification, launching an application on the second device, wherein the application produces at least one of a pre-determined sound, a vibration, or a flashing light (where a non-blocked even notification is sent to the alert-notification device 110 that results in a pop-up message; Paragraph 0017).”  
As per claim 3, Slater discloses “the method of claim 1 (as disclosed by Slater and Toyota above), further comprising: associating the sound pattern to a characteristic of the physical setting in the user environment (collected audio sample matches one of the existing unique audio-alert event signatures; Paragraph 0017).”
As per claim 4, Slater discloses “the method of claim 1 (as disclosed by Slater and Toyota above), wherein the one or more criteria comprise a frequency of the audio signal, an amplitude of the audio signal, a speed of sound of the audio signal, a sound pattern of the audio signal, and a direction of the audio signal (one signature used is a threshold amplitude level; Paragraphs 0014-0015).”  
As per claim 5, Toyota discloses “the method of claim 1 (as disclosed by Slater and Toyota above), further comprising: attaching the second device to the first device, wherein the housing of the first device holds the second device (through a placing board 110a; FIG. 1; Paragraphs 0026-0027).” 
Toyota discloses “and determining, by the first device, whether the second device is an authorized device (Paragraphs 0110 and 0132).”  
As per claim 6, Toyota discloses “the method of claim 1 (as disclosed by Slater and Toyota above), wherein transmitting, through the local communication device, the notification to the second device comprises:  transmitting, through the local communication device, the notification to the second device in accordance with a determination that the second device is an authorized device (Paragraphs 0110 and 0132).”
Toyota discloses “and forgoing transmitting the notification in accordance with a determination that the second device is not an authorized device (Paragraphs 0110 and 0132).”
As per claim 7, Slater discloses “the method of claim 1 (as disclosed by Slater and Toyota above), further comprising: attaching a third device to the housing, wherein the audio sensors are in the third device (Paragraphs 0110 and 0132).”
Slater discloses “establishing a secure channel between the third device and the first device (Paragraphs 0110 and 0132).”
Slater discloses “and receiving the audio signal through the secure channel (Paragraphs 0110 and 0132).”
As per claim 8, Slater discloses “a system comprising: a first device, the first device comprising: a receiver configured to receive audio signals (microphone 125; Paragraph 0010).”
a memory configured to store one or more criteria (memory 120; Paragraph 0010).”
Slater discloses “and one or more processors configured to process the audio signals based on the stored criteria in the memory (processor 115; Paragraph 0010).”
Slater discloses “wherein the first device is configured to detect, based on the one or more criteria, one or more audio signals from among the audio signals, wherein the audio signals are received from one or more audio sources (Paragraphs 0014-0015 and 0017).”
Slater discloses “a local communication device supported by the housing, wherein the local communication device includes a second device interface modem operable to provide a communication channel between the second device and the receiving device (as it pertains to event notification; Paragraph 0017).”
However, Slater does not explicitly disclose a form factor where “and a receiving device in communication with the first device, the receiving device comprising: a housing arranged to hold a second device” or the limitation “and a controller coupled to the local communication device, wherein the controller is operable to manage the communication channel between the receiving device and the second device through the local communication device, and the controller includes a validation engine to validate one or more portions of the second device.” 
Toyota discloses the form factor where “and a receiving device in communication with the first device, the receiving device comprising: a housing arranged to hold a second device (through a placing board 110a; FIG. 1; Paragraphs 0026-0027).”

and a controller coupled to the local communication device, wherein the controller is operable to manage the communication channel between the receiving device and the second device through the local communication device, and the controller includes a validation engine to validate one or more portions of the second device (Paragraphs 0110 and 0132).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Slater and Toyota to enable authentication of devices in connection environments where a signal range is limited [Paragraph 0006].
As per claim 9, Slater discloses “the system of claim 8 (as disclosed by Slater and Toyota above), wherein the first device, upon detecting the one or more audio signals, is configured to send a notification to the second device (where a non-blocked even notification is sent to the alert-notification device 110 that results in a pop-up message; Paragraph 0017).”  
As per claim 10, Toyota discloses “the system of claim 8 (as disclosed by Slater and Toyota above), wherein the receiving device is configured to determine whether the second device is an authorized device (Paragraphs 0110 and 0132).”
As per claim 11, Slater discloses “the system of claim 8 (as disclosed by Slater and Toyota above), further comprising a peripheral interface supported by the housing, wherein: the peripheral interface is connectable to a supplemental functional device and coupled to the local communication device and the controller (wireless link between devices 105 and 110; FIG. 1; Paragraph 0010).” 
and a communication channel between the supplemental functional device and the second device is managed by the controller through the local communication device and the peripheral interface (wireless link between devices 105 and 110; FIG. 1; Paragraph 0010).”
As per claim 12, Slater discloses “the system of claim 8 (as disclosed by Slater and Toyota above), further comprising a supplemental functional device coupled to the peripheral interface (wireless link between devices 105 and 110; FIG. 1; Paragraph 0010).”
As per claim 13, Toyota discloses “the system of claim 12 (as disclosed by Slater and Toyota above), wherein the peripheral interface is operable to communicate with the supplemental functional device via a physical channel including communication connectors (direct propagation between functional block 210 and functional block 250; FIG. 3).”  
As per claim 14, Slater discloses “the system of claim 12 (as disclosed by Slater and Toyota above), wherein the peripheral interface includes a wireless modem operable to wirelessly communicate with the supplemental functional device (wireless link between devices 105 and 110; FIG. 1; Paragraph 0010).”
As per claim 15, Toyota discloses “the system of claim 8 (as disclosed by Slater and Toyota above), wherein the validation engine comprises a sensor validation engine operable to validate operational integrity of a sensor of the second device by: obtaining a first characteristic of the sensor (Paragraphs 0110 and 0132).”

and determining the operational integrity validation of the sensor based on a function of the first characteristic and a verified characteristic for the operational integrity validation (Paragraphs 0110 and 0132).”
As per claim 16, Slater discloses “the system of claim 8 (as disclosed by Slater and Toyota above), wherein the sensor is an audio-detecting sensor (microphone 125; Paragraph 0010).”
As per claim 17, Toyota discloses “the system of claim 8 (as disclosed by Slater and Toyota above), further comprising: a third device attached to the housing, wherein the audio sensors are in the third device (Slater discloses the use of a microphone (Paragraph 0010) while Toyota is directed to device authentication), wherein the third device is configured to establish a secure channel between the third device and the first device, and wherein the first device is configured to receive the audio signals through the secure channel (Paragraphs 0110 and 0132).”
As per claim 18, Slater discloses “the system of claim 8 (as disclosed by Slater and Toyota above), wherein the first device is further configured to associate the audio signals to a characteristic of a physical setting in a user environment (one signature used is a threshold amplitude level; Paragraphs 0014-0015).”
As per claim 19, Slater discloses “the system of claim 8 (as disclosed by Slater and Toyota above), wherein the controller is coupled to the second device (between the device 105 and the group of modules including processor 115; FIG. 1).”  
As per claim 20, Toyota discloses “the system of claim 8 (as disclosed by Slater and Toyota above), wherein the first device is further configured to: transmit, through the local communication device, a notification to the second device in accordance with a determination that the second device is an authorized device (Paragraphs 0110 and 0132).”
Toyota discloses “and forgo transmitting the notification in accordance with a determination that the second device is not an authorized device (Paragraphs 0110 and 0132).”

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach audio recognition.
U.S. PATENT NUMBERS:2017/0162216 A1
2019/0096422 A1
10,096,234 B1
The following references teach device authentication.
U.S. PATENT NUMBERS:
2011/0314530 A1 – [Paragraphs 0053 and 0055]
2016/0099934 A1 – [Paragraphs 0092 and 0098]
CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        September 10, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181